Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application, which is a DIV of Serial Number 14/730768 now US Patent 11,220,737; which is a CIP of Serial Number 14/643887 now US Patent 11,267,012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021, 04/22/2021, 12/21/2020, and 10/28/2020 have been considered by the examiner.
	
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “Embodiments of the disclosed subject matter provide”.  The examiner suggests its deletion.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

The disclosure is objected to because of the following informalities listed below.
Appropriate correction is required.
	The lineage in paragraph 0001 should be updated to reflect maturation into US Patent 11,220,737 and US Patent 11,267,012.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 12 is objected to because of the following informalities listed below.  Appropriate correction is required.
In claim 12 line 1, the word should be --feature--.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 8, from which claims 2-20 depend, the term “a deposition target” is deemed vague and confusing as to whether this is different from the substrate recited in line 2.
	In claim 3 line 2, the term “the exhaust channel” lacks antecedent basis.
	In claim 4, the phrase “the group selected from” is confusing and should be deleted.
	In claim 11 line 1, the term “the deposited feature” lacks antecedent basis.  The examiner believes that claim 11 should be dependent on claim 10 and has treated it as such in this office action.  Clarification and appropriate amendments are requested.
	In claim 13 line 1, the term “the feature” lacks antecedent basis.  The examiner believes that claim 13 should be dependent on claim 12 and has treated it as such in this office action.  Clarification and appropriate amendments are requested.
In claim 16 line 2, the term “the fly height” lacks antecedent basis.  The examiner believes that claim 16 should be dependent on claim 15 and has treated it as such in this office action.  Clarification and appropriate amendments are requested.
In claim 17 line 2, the term “the fly height” lacks antecedent basis.  The examiner believes that claim 17 should be dependent on claim 15 and has treated it as such in this office action.  Clarification and appropriate amendments are requested.
	Claim 19 contains improper Markush terminology.  The phrase “selected from the group consisting of” should be utilized.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (WO 01/90438 A1) in view of KR 10-2008-0026168.
Groves discloses a process for plasma activated deposition in a vacuum (title) in which a vaporized evaporant is entrained in the gas stream 6 formed by a nozzle 7 in a DVD system containing a vacuum chamber 1 (p.12 line 28 – p.13 line 17).  In one embodiment, there is an opposing gas flow (claim 10).  However, the reference fails to teach adjusting a fly height separation.
KR’168 teaches a method of varying the distance between the nozzle and substrate and adjusting the flight height in a deposition cluster tool (0059 and title).  It would have been obvious to adjust the flight height in Groves with the expectation of success because KR’18 teaches of adjusting the flight height in a deposition process.
Regarding claim 14, Groves teaches a pressure greater than 10-4 mbar (p.8 lines 25-30).  However, the reference is silent on a specific fly height.  KR’168 teaches of varying same and thus would have been obvious to use the claimed range in the absence of a showing of unexpected results. 
Regarding claim 15, Groves teaches of varying flow (p.11 lines 9-18).
Regarding claim 16, KR’168 teaches of moving the substrate (0059).
Regarding claim 17, KR’168 teaches a monitor (0049-0051).

Claims 10-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (WO 01/90438 A1) in view of KR 10-2008-0026168 and further in view of CN 1883060 B.  The combination of Groves/KR’168 fails to teach a feature.
CN’060 teaches of forming a coating by organic vapour jet deposition on a line having a width between 15 and 500 um on a SiO2 substrate (0074 and title).  It would have been obvious to utilize a feature in the combination with the expectation of success depending on the desired final product because CN’060 teaches of forming a coating on a line in a deposition process.
Regarding claim 11, CN’060 teaches a line (0074).
Regarding claim 12, CN’060 teaches a width between 15 and 500 um (0074).
Regarding claim 13, CN’060 teaches a FWHM width between 15 and 500 um (0074).
Regarding claim 18, CN’060 teaches an OLED (0003, 0029).
Regarding claim 19, Groves teaches of varying flow (p.11 lines 9-18) and CN’060 teaches a FWHM width between 15 and 500 um (0074).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (WO 01/90438 A1) in view of KR 10-2008-0026168 and CN 1883060 B and further in view of JP 2007-517134.  The combination of Groves/KR’168/CN’060 fails to teach roll to roll.
JP’134 teaches organic vapor deposition using low vacuum and a showerhead for roll to roll manufacturing (0012-0014).  It would have been obvious to incorporate roll to roll manufacturing in the combination with the expectation of success depending on the final product because JP’134 teaches of using roll to roll in organic vapor deposition.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art references fail to teach or suggest starting or stopping the deposition of material from a nozzle by adjusting the fly height separation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        06/12/2022